Case 1:19-cv-09365-AKH Document 1-14 Filed 10/09/19 Page 1 of 34

SURROGATE’S COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK

 

In the Matter of DALIA GENGER, trustee of the ORLY
GENGER 1993 TRUST,

Petitioner,

- against - FILENO.  2008-0017/E

ORLY GENGER, ARIE GENGER, GLENCLOVA
INVESTMENT COMPANY, TR INVESTORS, LLC, NEW Hon. Nora S. Anderson
TR EQUITY I, LLC, NEW TR EQUITY II, LLC, TRANS-

RESOURCES, INC., ARNOLD BROSER, DAVID
BROSER, JOHN DOES 1-20, and JANE DOES 1-20,

Respondents.

 

 

MEMORANDUM OF LAW IN SUPPORT OF THE TR ENTITIES' MOTION TO DISMISS
THE PETITION FOR TURNOVER OF TRUST PROPERTY AND OTHER RELIEF FILED ON
JUNE 14, 2016, BY DALIA GENGER AS TRUSTEE OF THE ORLY GENGER 1993 TRUST

SKADDEN, ARPS, SLATE,
MEAGHER & FLOM LLP

John Boyle

Four Times Square

New York, New York 10036
(212) 735-3000

(212) 735-2000 (facsimile)

Attorneys for Glenclova Investment Co.,
TR Investors, LLC, New TR Equity I, LLC,
New TR Equity IT, LLC, and
Trans-Resources LLC.
Case 1:19-cv-09365-AKH Document 1-14 Filed 10/09/19 Page 2 of 34

TABLE OF CONTENTS
Page
PRELIMINARY STATEMENT ..00.00.0.ccccccecceccsecscssescesceseseeeesseseessusesecscacsecseasseessvssecsenseseeaenaeeteas 1
RELEVANT FACTUAL BACKGROUNQND ...000.0.occcccccecccesceseeseseesesecestscsetutessentasusetacsesssseesseseereas 4
ARGUMENT 00. ccccccccecececescseseeseseceteesssseveceesesavsssssassesscsesesecsesesesesecsesscsesesacsesseasiecassessnaeeeesiees 8
I. STANDARD OF REVIEW 00... cccccccccececceseeeeseeseeeceeeseeeceeeseeessssaecesseeseeeteeseerenees 8
IL THE COURT LACKS JURISDICTION OVER THE TR ENTITIES
BECAUSE DALIA FAILED TO PROPERLY SERVE THEM..............000:500005 9
Il. DISMISSAL OF THE PETITION IS REQUIRED AND THE CLAIMS
AGAINST THE TR ENTITIES ARE NOW TIME-BARRED BECAUSE
PROCESS WAS NOT SERVED WITHIN THE TIME PERIOD
REQUIRED BY THE SCPA 000... cccccecetcesneeee ce cnssnecettessessesetseiensstststesees 12
IV. DALIA'S AIDING AND ABETTING BREACH OF FIDUCIARY DUTY
CLAIM IS INSUFFICIENTLY PLEADED AND WITHOUT MERIT ............... 13
A. Dalia's Claim Fails Because Orly, as Beneficiary, Does Not Owe
Any Fiduciary Duties to the Trust ..0..00.00.c ccc ccccccceccceeseseceseesecssentenees 13
B. Dalia's Claim Fails Because She Fails to Sufficiently Allege
Knowing Participation by Any of the TR Entities... 13
V. DALIA'S TORTIOUS INTERFERENCE WITH CONTRACT CLAIM IS
INSUFFICIENTLY PLEADED AND WITHOUT MERIT ................... settee 17
A. Dalia Has Not Sufficiently Alleged that Any of the Trump Group
Entities Knowingly and Improperly Induced a Breach.........0.0..0.000c000 17
VI. DALIA'S MONEY HAD AND RECEIVED AND TURNOVER
CAUSES OF ACTION CANNOT STAND 0.0000 ccccccccccccccecsestsescteetseseetecsesenees 18
VI. RES JUDICATA AND COLLATERAL ESTOPPEL BAR DALIA'S
CLAIMS ounces cscecnenseseseseseseeneeeeessesenesseecsesesesesscecesecssstevivsnssitseressasieenss 19
VII. SHOULD THE COURT NOT DISMISS THE PETITION FOR ANY OF
THE ABOVE REASONS IT SHOULD BE STAYED OR DISMISSED ............ 22
CONCLUSION 00. ccccccccccccsesesesesesssessssesssusssssusasusususasasesasevecavececececsceuecscsvevscsvsvevsvsvsusesseveeeseres 23
Case 1:19-cv-09365-AKH Document 1-14 Filed 10/09/19 Page 3 of 34

TABLE OF AUTHORITIES
Page
CASES

Alvord & Swift v. Stewart M. Muller Construction Co.,

46 N.Y.2d 276, 413 N.Y.S.2d 309 (1978) oo... eecccecceeceeeseeecneeeeeceeesecsesseseestseesstnenseerens 18
Basile v. Wiggs,

98 A.D.3d 640, 950 N.Y.S.2d 148 (2d Dep't 2012)... cect ctecsececnetetstssnaeerees 9
Inre Bear Stearns Litigation,

23 Misc.3d 447, 870 N.Y.S.2d 709 (Sup. Ct. N.Y. Cty. 2008) oo... ccecccceceenrsenes 17
Behrle v. Behrle,

150 A.D.3d 656, 53 N.Y.S.3d 697 (2d Dep't 2017)... ccc ccccsecessseeeeceseeeacseeseees 13
Berardi v. Berardi,

108 A.D.3d 406, 969 N.Y.S.2d 444 (1st Dep't 2013)... cece eeeteceeeeeteeees 9,14
Biondi v. Beekman Hill House Apartment Corp.,

257 A.D.2d 76, 692 N.Y.S.2d 304 (1st Dep't 1999), affd, 94 N.Y.2d 659 (2000) ............. 9
Brasseur v. Speranza,

21 A.D.3d 297, 800 N.Y.S.2d 669 (Ist Dep't 2005) ooo... ccceccscscscscscscssnseetseseeeses 16
Bronxville Knolls, Inc. v. Webster Town Center Partnership,

221 A.D.2d 248, 634 N.Y.S.2d 62 (1st Dep't 1995)... cccccceceeeecrcecsentesesessereeners 9
Ciafone v. Queens Center for Rehabilitation & Residential Healthcare,

126 A.D.3d 662, 5 N.Y.S.3d 462 (2d Dep't 2015)... cece cece cesetiestensestneseeey 10
Dewey v. Hillcrest General Hospital,

201 A.D.2d 609, 607 N.Y.S.2d 967 (2d Dep't 1994)... ccc ceceeereeeettie 10, 11
Diamond v. McDonald,

41 Misc. 3d 1235(A), 983 N.Y.S.2d 202, 2013 N.Y. Slip Op. 51988(U) (Sup. Ct.

N.Y. Cty. 2013). ccececceseseseseensesesesesssessecsssssessuesasassessuseesssssstssssvavassestassseseresescatsens 12
Inre Estate of Hunter,

4N.Y.3d 260, 794 N.Y.S.2d 286 (2005) .0...cceecssessssssesesseneseneseessessssseeneetseseseetenes 19, 21
Estate of Jervis v. Teachers Insurance & Annuity Association,

279 A.D.2d 367, 720 N.Y.S.2d 21 (Ist Dep't 2001) oo... cccecee cscs sesseseseseseseeees 13
Fresseha v. TD Waterhouse Investor Services, Inc.,

193 Misc. 2d 253, 747 N.Y.S.2d 676 (Sup. Ct. N.Y. Cty. 2002) 0.0. 18, 19

il
Case 1:19-cv-09365-AKH Document 1-14 Filed 10/09/19 Page 4 of 34

Fifty CPW Tenants Corp. v. Epstein,

16 A.D.3d 292, 792 N.Y.S.2d 58 (1st Dep't 2005) oo... cee cseeetetentteeeneteeees 19, 20
Genger v. Genger,

144 A.D.3d 581, 41 N.Y.S.3d 414 (Ist Dep't 2016). eee eeteettteteees 8, 21, 22
Genger v. Genger,

38 Misc. 3d 1213(A), 2013 WL 221485 (Sup. Ct. N.Y. Cty. Jan. 3, 2013) 5
Genger v. Genger,

No. 651089/2010, 2015 N.Y. Slip Op. 30008(U) (Sup. Ct. N.Y. Cty. Jan. 7, 2015).......... 4
Genger v. TR Investors, LLC,

C.A. No. 6906-CS (Del. Ch. Ct). ccceccceeeeseneeeesesecscseesesesensceescseeesseeessenenseneeeees 6
Greenway Medical Supply Corp. v. American Transit Insurance Co.,

58 Misc. 3d 147(A) (N.Y. App. Term. 2018) oo... cccccccccccccccccescescescstestescssssssesiesanees 20
Grika v. McGraw,

55 Misc. 3d 1207(A), 57 N.Y.S.2d, N.Y. Slip Op. 51878(U) (Sup. Ct. N.Y. Cty.

2016) one cececcccecteneeeceeseseseseneevseseaseeveceesceesesenenssssasisassesteesssstsevesstasseassevevesseseecsesesenseseeeees 17

Gropper v. 200 Fifth Owner LLC,
151 A.D.3d 635, 58 N.Y.S.2d 42 (Ist Dep't 2017)... cece tees este tseeeesneeees 19, 21

Insurance Co. of State of Pennsylvania v. HSBC Bank USA,
10 N.Y.3d 32, 852 N.Y.S.2d 812 (2008) ooo... cece ccccescesecescsecssusscssesseseeessntesesasestnees 20

Kaleidakolor, Inc. v. Edward N. Hoffman Advertising Corp.,
No. 25577/91, 1995 WL 17961040 (Sup. Ct. N.Y. Cty. May 8, 1995)... 11

Kaufman v. Cohen,
307 A.D.2d 113, 760 N.Y.S.2d 157 (1st Dep't 2003) oo... ccccccccccceeeeectseeneesens 14, 16

Landau, P.C. v. LaRossa, Mitchell & Ross,
11 N.Y.3d 8, 862 N.Y.S.2d 316 (2008) oo... ccc cececesecscnsecscvessreveveneveevavessaveenees 19

Lesavoy v. Lane,
304 F. Supp. 2d 520 (S.D.N.Y. 2004), aff'd in relevant part, 170 Fed. App'x. 721
(2d Cir. 2006)... cee cseeneneneseseesenenesessseneaeseaesesesesesesssssssssessssesstasscesitesscecscesecetenes 15, 16

MBI International Holdings Inc. v. Barclays Bank PLC,
151 A.D.3d 108, 57 N-Y.S.3d 119 (1st Dep't 2017)... cccetscesessneesesesseereey 12

McDonald vy. Ames Supply Co.,
22 N.Y.2d 111, 291 N-Y.S.2d 328 (1968) ooo ccc cee eetanseseseseetecssessseserscsesseeeeeey 11

ill
Case 1:19-cv-09365-AKH Document 1-14 Filed 10/09/19 Page 5 of 34

O'Brien v. City of Syracuse,
54 N.Y.2d 353, 445 N.Y.S.2d 687 (1981) ooo cece ccse cscs cesceeceteeteesteseesesenieeiens 19

Ross v. Lan Chile Airlines,
14 A.D.3d 602, 789 N.Y.S.2d 77 (2d Dep't 2005)... occ cece cee ccscesseceseeetstersessseesees 11

Schuykill Fuel Corp. v. B. & C. Nieberg Realty Corp.,
250 N.Y. 304 (1929) ooo eccecececcececeseseeseecseeecseseescsescseieceesesceesesssssusvsesesseseessaeeeeessetenseeeees 20

Singh v. PGA Tour, Inc.,
42 Misc. 3d 1225(A), 992 N.Y.S.2d 161, 2014 N.Y. Slip Op. 50191(U) (Sup. Ct.

NY. Cty 2014). cccccceceeeceseseesceesesecsecseeeeesseesesteseceeseesecsesseseceeseessessesecssnseseenenaes 16
Stuyvesant Fuel Service Corp. v. 99-105 3rd Avenue Realty LLC,

192 Misc. 2d 104, 745 N.Y.S.2d 680 (NY. Civ. Ct. 2002)... ccccccccccccesecestsetseees 10
Syncora Guarantee Inc. v. J.P. Morgan Securities LLC,

110 A.D.3d 87, 970 N.Y.S.2d 526 (1st Dep't 2013)... ccc cesseeseteescteneseees 23
Inre Thomas,

28 Misc. 3d 300, 901 N.Y.S.2d 493 (Sur. Ct. Broome Cty. 2010)... 12
Torrenzano Group, LLC v. Burnham,

26 A.D.3d 242 (1st Dep't 2006) oo. cece es eens esesenseseteescseeeseescessssssseecessstinsesses 18
TR Investors, LLC v. Genger,

C.A. No. 3994-VCS, 2010 WL 2901704 (Del. Ch. July 23, 2010)... ccccccceceees 4
White Plains Coat & Apron Co. v. Cintas Corp.,

8 N.¥.3d 422, 835 N.Y.S.2d 530 (2007) o.oo. .ccceccecccecestetecsesteeseseeecsceesessseseetsseteseeavenatens 17
Whitney v. Whitney,

57 N.Y.2d 731, 454 N.Y.S.2d 977 (1982) o.oo ccccccceecseeseeesesescesseseetesssscsesseiesisersnenitees 23
Zanett Lombardier, Ltd. v. Maslow,

29 A.D.3d 495, 815 N.Y.S.2d 547 (1st Dep't 2006) o.oo. cccccseeseensueseeeesseneeseeees 9

STATUTES AND RULES

N.Y. Surr. Ct. Proc. Act 301(8) .o.ccccccccccccccccccceeccscescnsscssesscrscsecrssssseuveesasessasavesesivvassreseeenees 1,12
N.Y. Surr. Ct. Proc. Act 307(5) oocccccccccccccccccscssescscseesvseeecscesescscesecsevavavsessessvsvaceesisetneesessessareaes 10
NEY. CPLR. 213 occ cccccscsssessnsseseessenesevesssssssssvevavsssssuevevesussvavavavsvsceserereevecsuesesnevavavevassresd 9
NEY. CPLR. 2138) ccc ccccccccceneesesesesseesesesesssesavassssssesssesssessssessvsvavssecseererescacacstsvevivananerers 12

N.Y. C.P.L.R. 214

iv
Case 1:19-cv-09365-AKH Document 1-14 Filed 10/09/19 Page 6 of 34

N.Y. CPLR. 21404) cccccccccccccsssssssssseeessssessssssssssssseveesssssssevenstssssisvusssssssssenesssssiesnseeeenseseee 12
N.Y. CPLR. 311 voocccccccccssssssessesesssessssssssssvsvessessessssssssevevsssessetsssssssiusmstesssessssenvneseteesen 1,11
N.Y. CPLR. 31-8 coccccccccsssssssssssssssssssssssssssesssessesssssssssisesemeessssssssssssaveseeisessssssssevenesteseen 1, 10
N.Y. CPLR. 320(b) oicesccccsssssseeessssessssssssseceveecsssssssssssvevessensessssessssssevsnisetssssssssesenessssseeesesenseen 1
N.Y. CPLR. 2200 occccscccsssssssssessssessessssssssvecssssssessssssevmmessessessssssaseseemessssasssenseeneesssessesesesn 22
N.Y. CPLR. 3016(0) oecccccccccsssssssssssesssssssssvsssssssssssevvesssssssssenssssssssevesssessssssseassssssessnsesssesseeseete 9
N.Y. CPLR. 3211 (a)(1) occsscccccssssssssssssssssevevvssesssessssssevvssevsesssssssssssesesssssssassnsasesenmmessssesssssseveee 1
N.Y. CPLR. 3211(a)(3) ceccsccscccsssssssessssssssssveveeseesssssssssevesivessssssssssssesesmsssssssssssevanimesssssersisevesven 1
N.Y. CPLR. 321 1(Q)(4) cocccccsssssssssssesssssvsssvessessssssseessessessssmesssssesensesssessasssaessessasnveeneesesesee 1, 23
N.Y. C.PLLR. 3211(a)(5) ocscscsssesessssssesssssssssssssvssevessssssssssssssssssueissssssssasssevseueesesasssasinsseneesesesen 1,9
N.Y. CPLR. 321 1(@)(7) cesccceccccssccsssssssssssesevecesssssssssssssevsvssissssevsssnssvevssveesssseesnsasssssneseesssssseeeee 1,9
N.Y. CPLR. 321 1(€)(8) cocccccccscccccscsssssssssesvsveesesssssssssssssvsressessesssssssssevnssssssessssisessseeeesesesee 1, 9, 10
OTHER AUTHORITIES

Deborah Kearns, Practice Commentaries, McKinney's SCPA 301, Book 58A (McKinney
QOVT) ooo eeeeccccccccccsessesssssssesssssessessesvsesssssesesecsevsuseesevsececsavsesssssusessevavsevaceevessiscaveesasavessacsisarens 12
Case 1:19-cv-09365-AKH Document 1-14 Filed 10/09/19 Page 7 of 34

Respondents Glenclova Investment Co., TR Investors, LLC, New TR Equity [,
LLC, New TR Equity II, LLC, and Trans-Resources LLC’ (collectively the "TR Entities")
respectfully submit this memorandum of law in support of their Motion to Dismiss the Petition
for Turnover of Trust Property and Other Relief filed on June 14, 2016, by Dalia Genger
("Dalia") as Trustee of the Orly Genger 1993 Trust (the "Petition"), as against the TR Entities,
pursuant to CPLR 213, CPLR 214, CPLR 311, CPLR 311-a, CPLR 3016(b), CPLR 3211(a) (1),

(3), (4), (5), (7) and (8), and SCPA 301.7

PRELIMINARY STATEMENT

Insofar as the Petition’ asserts causes of action against the TR Entities it is subject
to dismissal pursuant to CPLR 3211 for myriad reasons. First, the Petition was never properly
served. See CPLR. 311, 311-a. Second, the applicable three-year statute of limitations to certain
claims has not been tolled because Dalia did not serve process on the TR Entities within 120
days after the filing of the Petition. See SCPA 301(a). Third, the Petition fails to state a claim as
to the aiding and abetting breach of fiduciary duty and tortious interference with contract claims
because, among other reasons, Dalia has not (and cannot) sufficiently allege necessary elements
of each of the claims — including without limitation, that the TR Entities actually knew of and

knowingly participated in the alleged breach. Fourth, the Petition fails as to the remaining

 

There is no existing corporation known as Trans-Resources, Inc. It was converted into Trans-Resources LLC in
June 2013, and is a limited liability company created under the laws of Delaware, and has its principal offices in
Florida. (See Affidavit of Mark S. Hirsch in Support of Motion to Dismiss at 5, cited herein as "Hirsch Aff.").

Because the TR Entities are objecting to jurisdiction under CPLR 3211(8), their limited appearance by way of
this motion is not a waiver of service or a waiver of any challenge to jurisdiction, and is not a formal appearance
for all purposes. See CPLR 320(b).

A copy of the Petition is attached as Exhibit A to the Affirmation of John Boyle filed in Support of the TR
Entities’ Motion to Dismiss submitted herewith. Copies of other documents relied upon in the Petition and
other documents that the Court may consider are similarly attached as exhibits to the Boyle Affirmation. The
exhibits to the Boyle Affirmation are cited herein as "Boyle Aff., Ex. _".
Case 1:19-cv-09365-AKH Document 1-14 Filed 10/09/19 Page 8 of 34

claims of turnover and money had and received because Dalia has admitted that the TR Entities
have not received and are not holding any money from the Orly Genger 1993 Trust. And finally,
the claims in the Petition must be dismissed under principles of res judicata because, as admitted
in the Petition, Dalia, as trustee of the Orly Genger 1993 Trust, stipulated to a dismissal with
prejudice of all claims against the TR Entities concerning ownership of any Trans-Resources
shares that also were resolved by the Settlement Agreement, and Dalia could have (and, if she
ever intended to, should have) asserted but failed to assert the claims that underlie her Petition in
a prior proceeding.
Before turning to the allegations (and the insufficiency thereof) in the Petition, the

sage reflections of New York Supreme Court Justice Cooper, who recently presided over a
Genger family dispute, are noteworthy. In that proceeding, Justice Cooper detailed what has
been called the "Genger family's litigation saga." Citing his own Westlaw search he observed
that:

the Genger's lawsuits against each other have resulted in almost 40 reported

decisions from the New York State Supreme Court and the Federal District Court

for the Southern District of New York. Of the state court decisions, at least 10

have been from the Appellate Division, First Department. There has also been

extensive litigation in the Delaware state courts, as well as counties; unpublished

decisions and orders from trial judges in the matrimonial and IAS parts of this

court.
Genger v. Genger, No. 302436/2002, Decision and Order at 2 (Sup. Ct. N.Y. County June 3,
2016) (A copy of Justice Cooper decision is attached as Ex. B to the Boyle Aff.). Justice Cooper
further noted that the "bitter and seemingly endless battle" pits the mother Dalia and the son Sagi
against the father Arie and the daughter Orly, and that the family has “employed a small army of
lawyers to fight over the pieces of the family pie and, it seems, to make each other's lives as

miserable as possible." (Boyle Aff., Ex. B at 3 (quoting Genger v. Genger, 76 F. Supp. 3d 488,

491 (S.D.N.Y. 2015), affd, 663 F. App'x 44 (2d Cir. 2016)).
2
Case 1:19-cv-09365-AKH Document 1-14 Filed 10/09/19 Page 9 of 34

In this regard, Justice Cooper rightly commented that the Genger cases seem to be
more about "a dysfunctional family where each member is intent on inflicting as much pain as
possible on his or her ex-spouse, parent, child or sibling," than about the merits of any claim.
(Boyle Aff., Ex. B at 3-4). Recognizing that it is the Genger's right to make each other "as
miserable as they want," the Genger's use of the New York Court's as their weapon of choice has
consequences beyond the Genger family:

Litigation like the type the Genger family members have engaged in over the last
decade — litigation that knows no bounds and is brought to inflict punishment on
former loved-ones as much as it is to resolve actual claims — demands a
disproportionate share of already limited judicial resources. The result is that
litigants who lack the resources to command a "small army of lawyers," but often
have claims equally or more pressing than the Genger's, find themselves receiving
less time and attention from the courts than theft cases deserve.

(Boyle Aff., Ex. B at 4). Justice Cooper provided some advice for future adjudicators who may
find themselves tasked with the Genger litigation onslaught:

... the time for the Gengers continuing to occupy center stage in the New York
court system must also end. Recently, our new Chief Judge, Janet DiFiore,
unveiled an initiative to curb what she described as "troublesome" inefficiencies
in court operations. In an address to the court system's administrative judges, she
stated that she wanted to "make certain that we are putting our resources to our
highest and best uses" (New York Law Journal, March, 31, 2016 at 1, col 3). It
seems obvious that continuing to give the Gengers the exorbitant amount of court
time that they demand is not putting our resources to their "highest and best
uses." . . . it is this judge's hope that the parties and their children might take a
step back and reflect on how destructive this path of constant litigation is, not
only to them, but to the courts and the other litigants who truly need our services.
If they are unable to do so, it may be incumbent on judges and court
administrators to devise a method to curb what is becoming perilously close to an
abuse of the judicial system.

(Boyle Aff., Ex. B at 11).
To the extent that the Genger family feud continues (as in this proceeding) to
improperly and without any merit haul innocent third-parties, such as the TR Entities, into their

litigation blitz, this practice must come to an end. As Chief Justice Strine of the Delaware
Case 1:19-cv-09365-AKH Document 1-14 Filed 10/09/19 Page 10 of 34

Supreme Court (then-Vice-Chancellor of the Delaware Chancery Court) found: "the Genger
family's internecine feud .. . is not the [TR Entities'] problem... ." 7R Investors LLC v.
Genger, C.A. 3994-VCS, 2010 WL 2901704, at *18 (Del. Ch. July 23, 2010). As described
below, the claims asserted against the TR Entities in the Petition are without any merit and/or
were settled or dismissed by the voluntary actions of Dalia (as trustee of the Trust) and Orly
(individually and in her capacity under the Trust) many years ago. As Justice Jaffe has noted,
the "economic consequence" arising out of the transfers of the Trans-Resources shares that
underlie the claims alleged in this Petition are the result "of the bitter feud among the members
of the Genger family, which should not be bome by [the TR Entities]... .". Genger v. Genger,
No. 651089/2010, 2015 N.Y. Slip Op. 30008(U), at *12 (Sup. Ct. N.Y. County Jan. 7, 2015).
Justice Jaffe further noted that the court should not extend any equity to "needlessly prolong this
litigation, especially where the [TR Entities] . . . [are] essentially an outside bystander caught up
in the contentious family feud." Jd. at *14. These pointed admonitions should be heeded and,
insofar as the Petition attempts to again drag the TR Entities back into the Genger family's

courtroom combat, the Petition should be dismissed.

RELEVANT FACTUAL BACKGROUND
This proceeding is purportedly brought on behalf of the Orly Genger 1993 Trust
(the "Trust") by Dalia Genger (Orly's mother) as trustee. Dalia filed her Petition on June 14,
2016. She commenced this new proceeding despite that, at least since June 22, 2009, Orly has
sought in this Court to remove Dalia as trustee. On June 21, 2017, this Court denied Dalia's
motion to dismiss Orly's petition to have her removed, noting that Orly's allegations "raise
significant issues about whether Dalia's efforts as trustee have been calculated to benefit herself

and others at the expense of the Orly Trust in violation of her fiduciary duty and whether she
Case 1:19-cv-09365-AKH Document 1-14 Filed 10/09/19 Page 11 of 34

poses an ongoing threat to the assets of the Orly Trust." Jn re Orly Genger, No. 2008-0017/B,
Decision at 12, dated June 21, 2017 (A copy is attached as Ex. C to the Boyle Aff.).

While that proceeding has been pending, the TR Entities have been subjected to
several litigations with the Genger family over who is or was the legal and beneficial owner of
certain shares of Trans-Resources, Inc., a fertilizer and specialty chemicals company.

Ultimately, following several trips to and dispositive rulings and orders entered by the Delaware
Chancery Court, the Delaware Supreme Court, the New York Supreme Court, the Appellate
Division, First Department and the United States District Court for the Southern District of New
York, and stipulations, settlements, and voluntary dismissals entered into with and/or by various
persons, it has been conclusively determined that the TR Entities are the sole and only lawful and
beneficial owners of all Trans-Resources shares. Discussed below are some of the proceedings,
rulings, and other resolutions that are relevant to the Petition.

The New York Action

In July 2010, Arie Genger and others, including his daughter Orly, commenced an
action against the TR Entities and others. See Genger v. Genger, 38 Misc. 3d 1213(A), 2013 WL
221485, at *3 (Sup. Ct. N.Y. County Jan. 3, 2013). In that action, Orly, acting individually and
on behalf of the Trust, asserted a variety of causes of action against the TR Entities, Dalia (her
mother and the putative trustee of the Trust), and others. See id at *1. The TR Entities, Dalia
and others not relevant here moved to dismiss the complaint. In a Decision and Order dated
January 3, 2013, the court granted Dalia's motion to dismiss in all respects, and granted in part
and denied in part the TR Entities’ motion to dismiss. See id at *20-*21. On July 1, 2013, the
court "so ordered" and entered a Stipulation of Discontinuance with Prejudice that, among other
things, dismissed all claims against the TR Entities brought by Orly, both individually and as

beneficiary of the Trust (the "NY Dismissal with Prejudice"). (Boyle Aff., Ex. D).
5
Case 1:19-cv-09365-AKH Document 1-14 Filed 10/09/19 Page 12 of 34

Prior to entry of that order, on June 16, 2013, the AG Group, consisting of Arie
Genger, Arnold and David Broser, and Orly (individually and as beneficiary of the Trust), and
the TR Entities entered into a settlement agreement (the "Settlement Agreement") that settled all
claims between and among the TR Entities and the AG Group. (See Boyle Aff., Ex. E; see also
Ex. A [Petition] at J] 14-16)). It was in reliance upon the prior determination of the court that
Orly, as beneficiary, was authorized to act on behalf of the Trust, that the TR Entities, Orly (both
individually and as beneficiary of the Trust), and the other parties entered into the Settlement
Agreement and into the NY Dismissal with Prejudice. Indeed, the NY Dismissal with Prejudice
was "so ordered" by the court and expressly notes that Orly was acting "individually and as
beneficiary of" the Trust. (Boyle Aff., Ex. E at 1). Moreover, Dalia acknowledges that, pursuant
to court rulings, Orly had legal standing to represent the Trust. (See Boyle Aff., Ex. A [Petition]
at J] 9-11).

The Settlement Agreement between the TR Entities and the AG Group provides
that the AG group will receive up to $35 million, less amounts already held in escrow and
subject to setoff, (the "Settlement Proceeds"), in return for a full release of claims against the TR
Entities, including a general release by Orly, both as an individual and as beneficiary of the
Trust, and a declaration that the TR Entities own "all right, title and interest (beneficially, of
record, and otherwise)" to any Trans-Resources shares. (See Boyle Aff., Ex. E at J 2-4).

The Delaware Action

On October 4, 2011, Dalia, as trustee of the Trust, filed an action in the Delaware
Court of Chancery against the TR Entities and others seeking a determination as to the beneficial
ownership of the so-called Orly Trust Shares — i.e., the Trans-Resources shares that the Trust

claimed to beneficially own. See Genger v. TR Investors, LLC, C.A. No. 6906-CS (Del. Ch. Ct.).

On August 30, 2013, after the NY Dismissal with Prejudice was entered, Dalia, as trustee of the
6
Case 1:19-cv-09365-AKH Document 1-14 Filed 10/09/19 Page 13 of 34

Trust, agreed to entry of a Stipulation and Proposed Order of Dismissal (the "Delaware
Dismissal"), which ordered that the TR Entities were the record and beneficial owners of the
Trans-Resources shares. (See Boyle Aff., Ex. F at J 2 ("[The TR Entities] owns, for all purposes,
all right, title and interest (beneficially, of record and otherwise) to all authorized and issued
shares of Trans-Resources)). The Delaware Dismissal also dismissed with prejudice all of
Dalia's claims against the TR Entities. (See Boyle Aff., Ex. F at J 4 ("The claims brought on
behalf of the Orly Genger 1993 Trust by the Trustee of the Orly Trust against the [TR Entities]
are dismissed with prejudice... ."). Before agreeing to dismiss all of the Trust's claims with
prejudice, however, Dalia made clear to the Delaware court that she was aware of the Settlement
Agreement, and that the TR Entities were willing to produce it to her (should the court direct
them to do so) to pursue claims. (See Boyle Aff., Ex. G). Rather than pursue those claims,
however, Dalia decided to stipulate to the Delaware Dismissal (based upon Orly's wishes) and to
dismiss her clams with prejudice without even reviewing the Settlement Agreement.

And so, through both actions — the New York Action and the Delaware Action —
the Trust had two opportunities to bring any and all claims that it could against the TR Entities.
Nevertheless, the Trust — through both its primary beneficiary (Orly in the New York Action)
and its trustee (Dalia in the Delaware Action) — dismissed all claims with prejudice rather than
litigating.

Dalia's Efforts to Step into Orly's Shoes

Approximately one year after she stipulated to the Delaware Dismissal, and
having previously opted to seek dismissal of the New York claims rather than remain involved in
any capacity in that action, Dalia, as trustee to the Trust, made an about face and moved to
substitute in the New York Action for the purpose of asserting claims on behalf of the Trust

against the TR Entities and others. That motion was held in abeyance pending the outcome, in

7
Case 1:19-cv-09365-AKH Document 1-14 Filed 10/09/19 Page 14 of 34

this Court, of Orly's petition to remove Dalia as trustee. (See Boyle Aff., Ex. A at § 26). While
Dalia's motion was pending, the parties in the New York Action then sought to have the court
enter a second order reflecting complete dismissal with prejudice of claims brought by Orly,
which it did on November 25, 2014. (See Boyle Aff., Ex. H). Dalia, as trustee of the Trust,
never raised any objection to the entry of that dismissal with prejudice, notwithstanding her
pending motion to substitute in that action for Orly.

Despite failing to raise any objection to the court's entry of that order, Dalia
appealed the dismissal and specifically argued that she should be permitted to pursue the Trust's
claims that the Settlement Proceeds paid under the Settlement Agreement belonged to the Trust.
The First Department denied her appeal and instead held that, because Dalia failed to object to
the dismissal in the first place, she was foreclosed from raising the issues she tried to raise below
—1.e., that the Trust is entitled to the Settlement Proceeds and the very same claims she belatedly
asserts in the Petition. Specifically the First Department ruled that:

Defendant Dalia Genger, as Trustee for the Orly Genger 1993 Trust (Orly Trust),
failed to articulate any objection to the court's entry of the November 25, 2014
order dismissing plaintiff Orly Trust's breach of fiduciary duty and unjust
enrichment claims against certain defendants, and her claim is not properly before
this Court . . . In any case, that order did not dismiss any claims; rather, it
recognized that all claims had previously been dismissed or discontinued by prior

court orders, dismissed the complaint, and severed other viable third party claims,
cross claims, and counterclaims unrelated to the Orly Trust.

Genger v. Genger, 144 A.D.3d 581, 581, 41 N.Y.S.3d 414, 414-15 (1st Dep't 2016).

ARGUMENT

I. STANDARD OF REVIEW
When a motion to dismiss is asserted under CPLR 3211, the court is not required

to accept factual allegations that are contradicted by documentary evidence or legal conclusions
Case 1:19-cv-09365-AKH Document 1-14 Filed 10/09/19 Page 15 of 34

that are unsupported in the face of undisputed facts.* See Zanett Lombardier, Ltd. v. Maslow, 29
A.D.3d 495, 495, 815 N.Y.S.2d 547, 547 (1st Dep't 2006). For example, dismissal pursuant to
CPLR 3211(a)(1) is warranted where the documentary evidence definitively disposes of
plaintiff's claim. See Bronxville Knolls, Inc. v. Webster Town Ctr., 221 A.D.2d 248, 248, 634
N.Y.S.2d 62, 63 (1st Dep't 1995). Further, where, as here, the claims allege a breach of fiduciary
duty, the circumstances constituting the breach must be pleaded in detail. See CPLR 3016(b);
Berardi v. Berardi, 108 A.D.3d 406, 407, 969 N.Y.S.2d 444, 446 (1st Dep't 2013). And finally,
CPLR 3211(a)(5) provides for dismissal where the cause of action may not be maintained
because of collateral estoppel, res judicata, or statute of limitations. See CPLR 3211(a)(5).

Regardless, the Court need not reach the CPLR 3211 arguments since, as
established below, the Court lacks jurisdiction over the TR Entities and the claims raised in the
Petition are time-barred. See CPLR 3211(a)(8); CPLR 213, 214.

I. THE COURT LACKS JURISDICTION OVER THE TR ENTITIES BECAUSE
DALIA FAILED TO PROPERLY SERVE THEM

Dismissal of the Petition is required because Dalia has not served the necessary
citations on any of the TR Entities. Although Dalia attempted service on January 5, 2018 — some
570 days after she filed the Petition — Dalia's belated effort was indisputably ineffective and
lacked diligence. On that date, Dalia had the citations delivered to the offices of Creative World

Management, Inc. ("CWM") at 400 Park Avenue, New York, NY. (Hirsch Aff. ] 6). Delivery

 

4 In reaching its determination on a motion to dismiss, a court may consider facts that are indisputable and a court

may also "consider evidentiary material submitted by a [movant] in support of a motion to dismiss a complaint
pursuant to CPLR 3211(a)(7)." Basile v. Wiggs, 98 A.D.3d 640, 641, 950 N. Y.S.2d 148, 149 (2d Dep't 2012).
Where a movant indisputably demonstrates through evidentiary material that an allegation was not a fact at all,
a motion to dismiss may be properly granted. Jd. And where allegations consists of bare legal conclusions and
inherently incredible factual claims or claims contradicted by documentary evidence they are not presumed to
be true. See Biondi v. Beekman Hill House Apartment Corp., 257 A.D.2d 76, 81, 692 N.Y.S.2d 304, 308 (1st
Dep't 1999) (where court considers extrinsic evidence on CPLR 3211 motion allegations of the complaint are
not deemed true and the motion should be granted where the essential facts have been negated by the
evidentiary matter), aff'd, 94 N.Y.2d 659 (2000).
Case 1:19-cv-09365-AKH Document 1-14 Filed 10/09/19 Page 16 of 34

merely consisted of the process server leaving the citations with an administrative assistant.
(Hirsch Aff. § 7). The citations were not personally delivered to any member, officer, or
authorized agent of any of the TR Entities. Under the CPLR, such service, even if it had been
timely made (which it was not), was improper and does not confer jurisdiction over any of the
TR Entities.” Therefore dismissal under CPLR 3211(a)(8) is warranted.

First, none of the TR Entities maintain an office at CWM, or anywhere else in
New York State. (Hirsch Aff. 93). And, second, four of the five TR Entities are limited liability
companies.° Service on a limited liability company is only effective if personally delivered to a
member, manager, or other agent authorized to receive process. See CPLR 311-a. The
administrative assistant with whom service was left has none of those roles, is not an employee
of any of the TR Entities, and does not even work in an office maintained by the TR Entities.
(Hirsch Aff. J] 6-7). Attempted service of these citations by delivery to an administrative
assistant in these circumstances is improper. See, e.g., Ciafone v. Queens Ctr. for Rehab. &
Residential Healthcare, 126 A.D.3d 662, 663-64, 5 N.Y.S.3d 462, 464 (2d Dep't 2015)
(dismissing action against LLC holding that delivery of process to someone other than person
authorized under CPLR 311-a is insufficient); Stuyvesant Fuel Service Corp. v. 99-105 3rd Ave.
Realty LLC, 192 Misc. 2d 104, 106, 745 N.Y.S.2d 680, 681 (N.Y. Civ. Ct. 2002) (dismissing
claims against LLC because service on receptionist was improper); see also Dewey v. Hillcrest

Gen. Hosp., 201 A.D.2d 609, 609-10, 607 N.Y.S.2d 967, 968 (2d Dep't 1994) (because process

 

Under SCPA 307(S) service of process upon a corporation or a limited liability company is governed by CPLR
311 and 31 1-a.

TR Investors, LLC, New TR Equity I, LLC, New TR Equity II, LLC, and Trans Resources, LLC are all limited
liability companies. (Hirsch Aff. § 4).

10
Case 1:19-cv-09365-AKH Document 1-14 Filed 10/09/19 Page 17 of 34

was neither delivered to defendant's place of business nor to one of its employees, service was
improper).’

Service was also ineffective as to Glenclova Investment Co., a Cayman Islands
company, and the only non-LLC among the TR Entities. Again the CPLR provides the rule:
service upon a corporation is effective only if it is personally served upon an officer, director,
managing agent or some other agent authorized to receive service. See CPLR 311. As noted
above, the administrative assistant with whom such service was left has no such role, is not a
Glenclova employee, and was not even working in an office maintained by Glenclova. (See
Hirsch Aff. {] 6-7). As a consequence, service upon her was improper. See McDonald v. Ames
Supply Co., 22 N.Y.2d 111, 114-16, 291 N.Y.S.2d 328, 331 (1968) (delivery to building
receptionist who was not corporation's employee insufficient under CPLR 311 even though
receptionist later re-delivered process to a proper person), Dewey, 201 A.D.2d at 609-10, 607
N.Y.S.2d at 968 (delivery of process to executive secretary, even where secretary agreed to
accept service on behalf of defendant, was ineffective under CPLR 311 where secretary was not
employee of defendant and had never been authorized to accept service on behalf of defendant);
Kaleidakolor, Inc. v. Edward N. Hoffman Advert. Corp., No. 25577/91, 1995 WL 17961040, at
*1 (Sup. Ct. N.Y. County May 8, 1995) (service invalid on employee at office where employee
was not authorized to accept service, was not employed by defendant, and office was not office

of defendant).

 

Moreover, although the Petition and citation purport to identify Trans-Resources, Inc. as a respondent, Trans-
Resources, Inc. was not a party to the Settlement Agreement at issue. (See Boyle Aff., Ex. E). Rather, the
proper party is Trans-Resources LLC, a Delaware limited liability company. (Hirsch Aff. 5). Dalia's failure
to properly name and serve Trans-Resources, LLC provides an additional ground for dismissal. See Ross v. Lan
Chile Airlines, 14 A.D.3d 602, 603-04, 789 N. Y.S.2d 77, 78-79 (2d Dep't 2005) (holding that misnaming of the
entity as an "Inc." rather than an "LLC" was "in fact no naming at all").

11
Case 1:19-cv-09365-AKH Document 1-14 Filed 10/09/19 Page 18 of 34

Ill. DISMISSAL OF THE PETITION IS REQUIRED AND THE CLAIMS AGAINST
THE TR ENTITIES ARE NOW TIME-BARRED BECAUSE PROCESS WAS
NOT SERVED WITHIN THE TIME PERIOD REQUIRED BY THE SCPA

For a petition to be timely commenced to toll any statute of limitation, the citation
must be served on the respondent within 120 days after the date on which the petition was filed.
SCPA 301(a). Dalia filed her Petition on June 14, 2016. As discussed above, no service was
attempted within the statutory 120-day period and no proper service has been made on any of the
TR Entities despite the lapse of 570 days from the date of filing. Accordingly, the Petition must
be dismissed.®

The practical effect of Dalia's lack of diligence in serving process and her failure
to properly serve the TR Entities is that her claims of aiding and abetting breach of fiduciary
duty, tortious interference with contract, and turnover are now time-barred. Dalia's aiding and
abetting claim, which seeks money damages, is subject to a three-year statute of limitation.
CPLR 214(4); Diamond v. McDonald, 41 Misc. 3d 1235(A), 983 N.Y.S.2d 202, 2013 N.Y. Slip
Op. 51988(U), at *2 (Sup. Ct. N.Y. County 2013) ("The third cause of action for breach of
fiduciary duty and the fourth cause of action for aiding and abetting breach of fiduciary duty are
subject to a three year statute of limitations."). Similarly, because the gravamen of Dalia's
tortious interference claim is an alleged economic injury, the same three-year statute of
limitations applies. See MBI Int'l Holdings Inc. v. Barclays Bank PLC, 151 A.D.3d 108, 116, 57
N.Y.S.3d 119, 126 (1st Dep't 2017). And, because Dalia's tumover claim seeks the return of
property, it is akin to a conversion claim and is also subject to a three-year limitations period.

See CPLR 213(3); In re Thomas, 28 Misc. 3d 300, 305, 901 N.Y.S.2d 493, 497 (Sur. Ct. Broome

 

® See Deborah Kearns, McKinney's SCPA 301, 2017 Practice Commentaries ("If the proceeding is commenced

and the citation is served such that the requisite notice is not given, jurisdiction will not be obtained. . .. Where
the statute of limitations period has run, a new proceeding must be commenced under SCPA 301(b)").

12
Case 1:19-cv-09365-AKH Document 1-14 Filed 10/09/19 Page 19 of 34

County 2010). As a consequence, because Dalia's claims accrued, at the latest, on the date of the
Settlement Agreement — i.e., on June 16, 2013, more than three years ago — these claims are
time-barred.

In addition, as a matter of equity, Dalia's failure to even attempt service within the
120-day period, coupled with an extensive 570 day delay in attempting service and failure to
have properly served any of the TR Entities, militates against granting her any right to file a new
petition. Cf Estate of Jervis v. Teachers Ins. & Annuity Ass'n, 279 A.D.2d 367, 368, 720
N.Y.S.2d 21, 22 (ist Dep't 2001) (holding that plaintiff's failure to serve process by deadline and
her "unacceptably protracted delay measured from the expiration of the 120-day period" to even
attempt service, did not establish either "good cause" or "interest of justice" to extend time for
service or to allow plaintiff to avoid the bar of the statute of limitation).

IV. DALIA'S AIDING AND ABETTING BREACH OF FIDUCIARY DUTY CLAIM
IS INSUFFICIENTLY PLEADED AND WITHOUT MERIT

A. Dalia's Claim Fails Because Orly, as Beneficiary,
Does Not Owe Any Fiduciary Duties to the Trust

It is axiomatic, that a claim for aiding and abetting a breach of fiduciary duty
cannot stand where no fiduciary duty exists. Dalia's claim is premised on allegation that Orly
was a fiduciary to the Trust. However, Orly, as a beneficiary under the Trust, does not owe any
fiduciary duties to the Trust. See Behrle v. Behrie, 150 A.D.3d 656, 657, 53 N.Y.S.3d 697, 698
(2d Dep't 2017). Since Orly owed no fiduciary duties to the Trust, the Court should dismiss any
claim that the TR Entities aided and abetted Orly in breaching any non-existent duties.

B. Dalia's Claim Fails Because She Fails to Sufficiently
Allege Knowing Participation by Any of the TR Entities

To sufficiently allege a claim for aiding and abetting a breach of fiduciary duty, a

plaintiff must plead, with particularity, a breach of fiduciary duty, which the defendants

13
Case 1:19-cv-09365-AKH Document 1-14 Filed 10/09/19 Page 20 of 34

knowingly induced or participated in the breach, and damages resulting from the breach. See
Kaufman v. Cohen, 307 A.D.2d 113, 125, 760 N.Y.S.2d 157, 169 (1st Dep't 2003); Berardi, 108
A.D.3d at 407, 969 N.Y.S.2d at 446. A person only "knowingly" participates in a breach of
fiduciary duty when he has both knowledge of the breach and when he also provides "substantial
assistance" to the breaching party. Kaufman, 307 A.D.2d at 126, 760 N.Y.S.2d at 170. Actual
knowledge of the fiduciary breach is required and a plaintiff may not rely on conclusory
allegations that the defendant knew or should have known about the primary breach of fiduciary
duty. Jd. at 125, 760 N.Y.S.2d at 170; Berardi, 108 A.D.3d at 406, 969 N.Y.S.2d at 446
(fiduciary breach held unsustainable because allegations were "vague and conclusory, made
without any specific instances of the alleged misconduct"). Further, mere inaction on the part of
an alleged aider and abettor, who does not himself directly owe any fiduciary duties, does not
constitutes substantial assistance. Kaufman, 307 A.D.2d at 126, 760 N.Y.S.2d at 170.

Here, all of Dalia's claims are premised on her allegation that Orly, acting as a "de
facto trustee," breached her fiduciary duties to the Trust because she allegedly did not properly
turnover any Settlement Proceeds to the Trust, but instead purportedly used them for another
purpose.

Plainly, the Petition fails to satisfy the aforementioned pleading requirement.
Among other infirmities, it relies, without legal citation, on the imposition of a "de facto"
fiduciary status in an attempt to allege the existence of an underlying fiduciary duty that could be
breached. This conclusory legal imputation is insufficient to allege that the TR Entities had

actual knowledge that Orly owed any fiduciary duty to the Trust.’ In any event, mere knowledge

 

° To the extent that Dalia is alleging that Orly was a "de facto trustee” of the Trust, and therefore owed fiduciary

duties to the Trust, such status also carries with it all the duties and obligations of a trustee. In this regard, the
Trust Agreement expressly allows the Trustee to settle or compromise any claims. (Boyle Aff., Ex. I at Art.
(cont'd)

14
Case 1:19-cv-09365-AKH Document 1-14 Filed 10/09/19 Page 21 of 34

of a person's fiduciary duty is insufficient as it is not equivalent to actual knowledge of that
person's breach of that duty. See Lesavoy v. Lane, 304 F. Supp. 2d 520, 527 (S.D.N.Y. 2004)
(applying New York law), affd in relevant part, 170 Fed. App'x. 721 (2d Cir. 2006).

Moreover, nowhere in the Petition is it alleged that the TR Entities had actual
knowledge as to how those Settlement Proceeds were to be applied. As set forth in the
Settlement Agreement, the settlement was to settle all claims with the "AG Group," which
included Arie Genger, Arnold and David Broser, and also Orly in her individual capacity and "as
beneficiary of the Orly Genger 1993 Trust." (Boyle Aff., Ex. E at 1). The Settlement Proceeds
were then paid (or are to be paid) to the law firm acting "as attorneys for the AG Group." (/d. at
2, { 2(b)). Itis undisputed that nowhere does the Settlement Agreement recite how the
Settlement Proceeds were to be apportioned among the "AG Group" or otherwise disclose any
facts as to how the Settlement Proceeds would be applied. Thus, the Settlement Agreement
makes clear the TR Entities lacked any knowledge about whether Orly, in any capacity, would
receive (or not receive) any Settlement Proceeds. Thus, outside of conclusory allegations, the
Petition is devoid of any detail or facts from which it can be inferred that the TR Entities had

actual knowledge of Orly's alleged breach.'° Without any such detail, the cause of action must

 

(cont'd from previous page)
11.A (7)). Most important, however, the Trust expressly limits the liability for any person who makes a
payment to the Trustee. (Boyle Aff. Ex. I at Art. 11.B (No person or party dealing with the Trustees shall be
bound to see the application of any money . . . paid by him or her to the Trustees.")). Similarly, the EPTL
provides that no person, such as the TR Entities, who in good faith transfers money to a trustee, is "responsible
for the proper application of such money." Thus, to the extent Dalia's relies on a position that Orly is a de facto
trustee, there is no merit to any allegation that: (1) she breached any fiduciary duty by entering into the
Settlement Agreement; or (2) that somehow the TR Entities aided and abetted any fiduciary breach concerning
the application of the Settlement Proceeds. Dalia cannot have it both ways: either Orly is a beneficiary, and
therefore there is no underlying breach of fiduciary duty, or Orly is a de facto trustee and therefore the TR
Entities are protected against any aiding and abetting claim concerning their good faith payment of the
Settlement Proceeds. Dalia has not advanced any allegations (nor could she) that the TR Entities were not
acting in good faith when they entered into the Settlement Agreement.

Where, as here, a claim of a breach of fiduciary duty has been asserted, the sufficiency of any claim falls within
the ambit of CPLR 3016(b), which requires that the circumstance constituting the wrong must be pleaded in
(cont'd)

15
Case 1:19-cv-09365-AKH Document 1-14 Filed 10/09/19 Page 22 of 34

be dismissed. See Kaufman, 307 A.D.2d at 125 (affirming dismissal of plaintiff's claim for
aiding and abetting breach of fiduciary duty dismissed in absence of evidence that defendant
acted with actual knowledge); Lesavoy, 304 F. Supp.2d at 527 (applying NY law in dismissing
an aiding and abetting claim where plaintiff pled no facts as to where, when, or how, fiduciary
advised defendants of facts supporting alleged breach but instead relied on conclusory
allegations).

Similarly, Dalia's (conclusory) allegation that it was the complicity of the TR
Entities by drafting and entering into the Settlement Agreement without which Orly could not
have breached her alleged fiduciary does not demonstrate the requisite "substantial assistance"
for aider and abettor liability. See Kaufman, 307 A.D.2d at 126; Brasseur v. Speranza, 21
A.D.3d 297, 299, 800 N.Y.S.2d 669, 671 (1st Dep't 2005).

In addition, the Petition nowhere alleges in any credible manner or with the
required level of specificity that there was, in fact, a breach of any duty. Rather, at best, the
Petition can be read to allege that there may have been a breach. Dalia's rank speculation and her
effort to link that speculation and other unsupported inferences to fashion her claim fail to satisfy
the CPLR's pleading requirements. And, where, as here, it is indisputable that the Settlement
Agreement arose out of a negotiation by litigation adversaries to settle their disputes — even
assuming that a breach of duty has been sufficiently alleged (it has not) and that the TR Entities

had actual knowledge of the same (they do not) — the case law routinely rejects the use of such

 

(cont'd from previous page)
detail. See, e.g., Singh v. PGA Tour, Inc., 42 Misc. 3d 1225(A), 992 N.Y.S.2d 161, 2014 N.Y. Slip Op.
50191(U), at *6-*7 (Sup. Ct. N.Y. County 2014) ("Moreover, the First Department has held that a cause of
action for breach of fiduciary duty is subject to the particularized pleading requirement of CPLR 3016(b)....")
(citing Berardi, 108 A.D.3d at 407, 969 N. Y.S.2d at 446). No such details have been pleaded. For example, the
Petition does not allege in detail how the Settlement Proceeds were used, who among the AG Group actually
received any of the Settlement Proceeds or how much they received, or how, specifically, the TR Entities
gained actual knowledge of how the Settlement Proceeds were or were not to be used. Indeed, to this day, the
TR Entities are without knowledge of any such information.

16
Case 1:19-cv-09365-AKH Document 1-14 Filed 10/09/19 Page 23 of 34

an arms-length transaction as the Settlement Agreement as grounds for aiding and abetting
liability. See, e.g., In re Bear Stearns Litig., 23 Misc.3d 447, 478, 870 N.Y.S.2d 709, 739 (Sup.
Ct. N.Y. County 2008) (holding that aiding and abetting claim should be dismissed where record
demonstrates arms-length transaction between the parties). Thus, the fact that the TR Entities —
an adversary to Orly — entered into the Settlement Agreement and paid the Settlement Proceeds
cannot serve as a basis for aiding and abetting liability."

Moreover, as the Petition alleges, in the underlying litigation that gave rise to the
Settlement Agreement, the court held that Orly had the right to assert the very claims that she
released in the Settlement Agreement. Dalia's admission of this judicial imprimatur provides a
further basis for establishing, indisputably, that the TR Entities acted appropriately and did not
tortiously aid Orly in any breach by entering into a settlement with her in the very capacities the
court had already approved.

V. DALIA'S TORTIOUS INTERFERENCE WITH CONTRACT CLAIM IS
INSUFFICIENTLY PLEADED AND WITHOUT MERIT

A. Dalia Has Not Sufficiently Alleged that Any of the Trump
Group Entities Knowingly and Improperly Induced a Breach

In order to state a claim for tortious interference with contract the plaintiff must
allege the existence of a valid contract with a third party, defendant's knowledge of that contract,
defendant's intentional and improper procuring of a breach, and damages. See White Plains Coat

& Apron Co. v. Cintas Corp., 8 N.Y.3d 422, 426, 835 N.Y.S.2d 530, 532 (2007).

 

" The Petition also fails on this claim because it does not offer any specific allegations of wrongdoing as to each

of the TR Entities and instead impermissibly relies on a general group pleading approach. Such allegations do
not comply with the heightened pleading requirements of CPLR 3016(b) for aiding and abetting breach of
fiduciary duty claims. See Grika v. McGraw, 55 Misc. 3d 1207(A), 57 N.Y.S.2d 675, N.Y. Slip Op. 51878(U),
at *15-*16 (Sup. Ct. N.Y. County 2016).

17
Case 1:19-cv-09365-AKH Document 1-14 Filed 10/09/19 Page 24 of 34

For the same reasons discussed above with regard to the aiding and abetting
claim, dismissal is warranted because the Petition does not sufficiently allege that the TR Entities
intentionally and improperly procured any breach of contract by Orly. (See supra at heading
IV). Moreover, for any interference to be tortious, the TR Entities must have acted without
justification and their action must not have been incidental to a lawful purpose. See Alvord &
Swift v. Stewart M. Muller Constr. Co., 46 N.Y.2d 276, 281-82, 413 N.Y.S.2d 309, 312 (1978),
Torrenzano Group, LLC v. Burnham, 26 A.D.3d 242, 243 (1st Dep't 2006). As discussed above,
the TR Entities as litigation adversaries to Orly, who had lost their motion to dismiss her claims
in the trial court, unquestionably were justified and exercising their lawful rights when entering
into the Settlement Agreement in June 2013. Their payment of the Settlement Proceeds to the
attorney for the AG Group was also the by-product of this lawful and arm's length settlement.
Further, and as discussed above, other than the Petition's speculation that the Settlement
Proceeds may have been used to pay Orly's creditors, there are no facts alleged to support this
incredible claim, none alleged to support a claim that the TR Entities possibly could have known
this, yet alone actually did know this, and none alleged to support any claim that the TR Entities
have intentionally and improperly assisted in the same.

VI. DALIA'S MONEY HAD AND RECEIVED AND TURNOVER
CAUSES OF ACTION CANNOT STAND

To sustain a cause of action for money had and received, a plaintiff must allege
and establish that the defendant received money belonging to the plaintiff, that the defendant
benefitted from the receipt of that money, and that the defendant should not be permitted to
retain the money. See Fesseha v. TD Waterhouse Investor Services, Inc., 193 Misc. 2d 253, 260,
747 N.Y.S.2d 676, 683 (Sup. Ct. N.Y. County 2002). This cause of action, along with the

"turnover" cause of action, must be dismissed because Dalia has not alleged (and cannot) that the

18
Case 1:19-cv-09365-AKH Document 1-14 Filed 10/09/19 Page 25 of 34

TR Entities ever "received" or "retained" money purportedly belonging to the Trust. See id. at
260-61, 747 N.Y.S.2d at 683. In fact, in the Petition, Dalia actually admits that none of the TR
Entities received or have in their possession any of the Settlement Proceeds that she is claiming.

(See Boyle Aff., Ex. 1, at {J 72-73). This admission forecloses these claims.’

VIL RES JUDICATA AND COLLATERAL ESTOPPEL BAR DALIA'S CLAIMS

All of Dalia's claims against the TR Entities are subject to dismissal under the
principles of res judicata. Under New York law any stipulated discontinuance with prejudice’
in a prior action bars re-litigation of not only those claims but of all other claims arising out of
the same transaction that could have been asserted in a prior proceeding, even if they are now
based on different theories or seeking different remedies. See O'Brien v. City of Syracuse, 54
N.Y.2d 353, 357-58, 445 N.Y.S.2d 687, 689 (1981); Fifty CPW Tenants Corp. v. Epstein, 16
A.D.3d 292, 293, 792 N.Y.S.2d 58, 59 (1st Dep't 2005); see also Landau, P.C. v. LaRossa,
Mitchell & Ross, 11 N.Y.3d 8, 12-13, 862 N.Y.S.2d 316, 319 (2008) ("[O]nce a claim is brought
to a final conclusion, all other claims arising out of the same transaction or series of transactions
are barred, even if based upon different theories or if seeking a different remedy.") (quotations
omitted); In re Estate of Hunter, 4 N.Y .3d 260, 269, 794 N.Y.S.2d 286, 291 (2005) (noting the
doctrine applies "not only to claims actually litigated but also to claims that could have been

raised in the prior litigation"). Thus, "a claim will be barred by the prior adjudication of a

 

As the Petition notes, $17.3 million of the Settlement Proceeds has already been paid out to the AG Group. See
Boyle Aff., Ex. A at 922). The remaining $15 million in Settlement Proceeds is only to be paid subject to the
satisfaction of certain conditions, which have not yet occurred, and is also subject to set off. (See id. at Ff 22-
23; see also Boyle Aff., Ex. E at ¥ 3).

A stipulation of discontinuance with prejudice in an action in another forum has the same res judicata preclusive

effect as a judgment on the merits. See Gropper v. 200 Fifth Owner LLC, 151 A.D.3d 635, 635, 58 N.Y.S.2d
42, 43 (1st Dep't 2017).

19
Case 1:19-cv-09365-AKH Document 1-14 Filed 10/09/19 Page 26 of 34

different claim arising out of the same ‘factual grouping! even if the claims involve 'materially
different elements of proof’ and even if the claims 'would call for different measures of liability
or different kinds of relief.'" Fifty CPW Tenants Corp., 16 A.D.3d at 293 (citations omitted).

Moreover, "[t]he doctrine of res judicata, or claim preclusion, is designed to
'relieve parties of the cost and vexation of multiple lawsuits, conserve judicial resources, and, by
preventing inconsistent decisions, encourage reliance on adjudication." Jns. Co. of State of
Pennsylvania v. HSBC Bank USA, 10 N.Y .3d 32, 38, 852 N.Y.S.2d 812, 815 (2008) (citation
omitted). One of the tests for determining what constitutes the same cause of action has been
expressed as whether a different judgment in the second action would impair or destroy any
rights or interests established in the prior actions. See Schuykill Fuel Corp. v. B. & C. Nieberg
Realty Corp., 250 N.Y. 304, 306-07 (1929); see also Greenway Med. Supply Corp. v. Am.
Transit Ins. Co., 58 Misc. 3d 147(A) (N.Y. App. Term. 2018) (affirming res judicata dismissal
where "any judgment in favor of plaintiff in the present action would destroy or impair rights or
interests established by the judgment in the [prior action]") (citing Schuylkill Fuel Corp., 250 NY
at 306-07).

Here, the fundamental gravamen of the Petition concerns the beneficial ownership
of the Trans-Resources shares and any concomitant right to monetize that ownership interest,
whatever it may have been. But, as described above, the issues of beneficial ownership of all
Trans-Resources shares were finally and fully resolved with Orly, both in her individual capacity
and in her capacity of beneficiary of the Trust, on June 16, 2013. And then, on August 30, 2013,
in the Delaware Dismissal, Dalia in her role as trustee to the Trust and with knowledge of the
Settlement Agreement and after voluntarily foregoing an opportunity to review the Settlement

Agreement (see Boyle Aff., Ex. G), also finally and fully resolved all issues related to the

20
Case 1:19-cv-09365-AKH Document 1-14 Filed 10/09/19 Page 27 of 34

ownership of the Trans-Resources shares in the Delaware Action. (Boyle Aff., Ex. F). To the
extent that Dalia now attempts to enforce the Trust's rights or entitlements as a beneficial owner
of the Trans-Resources shares by, among other things, seeking to monetize that interest by taking
possession of the Settlement Proceeds, the Delaware Dismissal (with Dalia's consent) bars any
such relief.

In fact, Dalia has notably represented to the Supreme Court (in support of a
motion on which she prevailed) that the Delaware Action was designed to provide a “full
adjudication" of issues relating to the Trusts right to the Trans-Resources shares that underlay
the Settlement Agreement. (See Boyle Aff., Ex.J at (Further, it is important to note that an
action is pending in the Delaware Chancery Court to declare that the Orly Trust is the beneficial
ownership [stet.] of the TRI, allowing for a full adjudication of beneficial ownership of the TRI
shares. Dalia Genger v. TR Investors, LLC et. al. (Del. Ch. 6906-CS. filed Oct. 4, 2011)")
(emphasis added)).

As there is no dispute that in the Delaware Action Dalia stipulated to a dismissal
with prejudice of all claims relating to the ownership of the Trans-Resources shares at a time
when she was aware of the Settlement Agreement, and, as such, could have raised any claims
relating to that settlement (including those purportedly brought here) in the Delaware Action, she
is now precluded from raising them in this proceeding. See Gropper v. 200 Fifth Owner LLC,
151 A.D.3d 635, 636, 58 N.Y.S.2d 42, 43 (1st Dep't 2017); see also In re Hunter, 4 N.Y.3d at
270-71, 794. N.Y.S.2d at 292 (confirming res judicata bar to claims that were discernible from
document filed in prior proceedings).

A separate basis for res judicata as to the Trust arises out of the First Department's

decision in Genger v. Genger, 144 A.D.3d 581, 41 N.Y.S.3d 414 (1st Dep't 2016). In that

21
Case 1:19-cv-09365-AKH Document 1-14 Filed 10/09/19 Page 28 of 34

decision, the First Department expressly rejected Dalia's attempt to assert the same claim she is
making in this Petition: that the Settlement Proceeds belong to the Trust. (See Boyle Aff., Ex. L
at 1 (requesting an order directing the Settlement Proceeds be paid into court because "some or
all of the settlement proceeds" belong to the Trust")). The First Department did so because it
concluded that "all [Orly Trust] claims had previously been dismissed or discontinued by prior
court orders." Genger, 144 A.D.3d at 581, 41 N.Y.S.3d at 415. Because, as the First
Department correctly noted, those claims were previously "dismissed or discontinued," res
judicata precludes their assertion here.

VIII. SHOULD THE COURT NOT DISMISS THE PETITION FOR ANY OF THE
ABOVE REASONS IT SHOULD BE STAYED OR DISMISSED

It is undisputed that Dalia's standing to assert these claims derives from her status
as trustee. At least since June 2009, however, a proceeding brought by Orly to remove Dalia as
trustee has been pending in this Court. In fact, on June 21, 2017, this Court denied Dalia's
motion to dismiss that proceeding, noting that Orly's allegations "raise significant issues about
whether Dalia's efforts as trustee have been calculated to benefit herself and others at the expense
of the Orly Trust in violation of her fiduciary duty and whether she poses an ongoing threat to
the assets of the Orly Trust." Jn re Orly Genger, No. 2008-0017/B, Decision at 12 (Boyle Aff.,
Ex. C). Thus, should this proceeding not be dismissed, it should be stayed pending resolution of
the threshold issue of whether Dalia is a proper trustee of the Trust. See CPLR 2201.

Moreover, Dalia, in a cross-petition she filed and served many months ago,
asserted identical claims of breach of fiduciary duty and turnover solely against Orly concerning
the Settlement Proceeds and on these very same facts. (See Boyle Aff., Ex. K). A motion to

dismiss that cross-petition filed by Orly (and joined by the guardian ad litem) is currently sub

22
Case 1:19-cv-09365-AKH Document 1-14 Filed 10/09/19 Page 29 of 34

judice before this Court. The existence of that proceeding provides yet another reason for the

Court to exercise its discretion to dismiss or stay any proceedings on this Petition.’

CONCLUSION
For the foregoing reasons, the TR Entities respectfully request that this Court dismiss the
Petition and all claims therein as against the TR Entities, and grant the TR Entities such other
relief as may be just and proper.
Dated: New York, New York Respectfully submitted,

February 6, 2018
SKADDEN, ARPS, SLATE,

Cee ne LLP
Lh [Sor Ve
7

john.boyle@skadden.com

 

Attorneys for Glenclova Investment Co.,

TR Investors, LLC, New TR Equity I, LLC,
New TR Equity IT, LLC, and Trans-Resources
LIC.

 

‘4 The existence of the already pending action also provides a basis for dismissal under CPLR 3211(a)(4), which

allows a party to move for judgment dismissing one or more causes of action asserted against it on the ground
that "there is another action pending between the same parties for the same cause of action in a court of any
state or the United States; the court need not dismiss upon this ground but may make such order as justice
requires." The subject of the two actions need not be identical to invoke CPLR 3211(a)(4); rather, "[t]he critical
element is that both suits arise out of the same subject matter or series of alleged wrongs." Syncora Guarantee
Inc. v. J.P. Morgan Sec. LLC, 110 A.D.3d 87, 96, 970 N.Y.S.2d 526, 533 (1st Dep't 2013). CPLR 3211(a)(4)
"vests a court with broad discretion in considering whether to dismiss an action." Whitney v. Whitney, 57
N.Y.2d 731, 732, 454 N.Y.S.2d 977, 977 (1982).

23
Case 1:19-cv-09365-AKH Document 1-14 Filed 10/09/19 Page 30 of 34

SURROGATE'S COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK

In The Matter of DALIA GENGER, Trustee of File No. 2008-0017/E
the ORLY GENGER 1993 TRUST,
Hon. Nora S. Anderson
Petitioner,

- against -

ORLY GENGER, ARIE GENGER,
GLENCLOVA INVESTMENT COMPANY,
TR INVESTORS, LLC, NEW TREQUITY TI, :
LLC, NEW TR EQUITY II, LLC, TRANS-
RESOURCES, INC., ARNOLD BROSER,
DAVID BROSER, JOHN DOES 1-20, and
JANE DOES 1-20,

Respondents.

STATE OF NEW YORK )
COUNTY OF NEW YORK

Julie M. Thaxton, being duly sworn, deposes and says:

1. That deponent is over eighteen years of age, not a party to the action
and is employed by Skadden, Arps, Slate, Meagher & Flom LLP, Four Times Square,
New York, NY 10036.

2. That on the 6th day of February 2018, deponent served a true copy of

the

e Notice of Motion,

e Affirmation of John Boyle in Support of the TR Entities' Motion to Dismiss the
Petition For Turnover of Trust Property and Other Relief with the annexed
Exhibits A-L,

e Affirmation of Mark S. Hirsch in Support of Motion to Dismiss and
Case 1:19-cv-09365-AKH Document 1-14 Filed 10/09/19 Page 31 of 34

e Memorandum of Law in Support of the TR Entities' Motion to Dismiss the
Petition for Turnover of Trust Property and Other Relief Filed on June 14,
2016, by Dalia Genger as Trustee of the Orly Genger 1993 Trust

by Federal Express, overnight delivery upon:

Judith Lisa Bachman, Esq.
254 S. Main Street, Suite 306
New City, New York 10956

Kelley Drye & Warren LLP
John Dellaportas

101 Park Avenue

New York, NY 10178

Kasowitz Benson Torres LLP
Michael Paul Bowen

1633 Broadway

New York, NY 10019

Steven Riker, Esq.
One Grand Central Place, 46th Floor

New York, NY 10165
Be M Dhan

Julie M. Thaxton

Sworn to before me this

6th sds: 2018.
Matt ew Konig NG
Notary Public, State of New York

Reg. No. 01K06211943
Qualified in New York County
Commission Expires Sept. 23, 2021
Case 1:19-cv-09365-AKH Document 1-14 Filed 10/09/19 Page 32 of 34

o00€-Sez (Z12)
9€001 MHOA MAN ‘MYOA M3N
ZYVNDS SAWIL YNOA

‘O11 SAOUNOSAY-SNVYL Pue ‘OT ‘MALINDA UL MAN ‘OTT TALINDS UL MAN
‘OTT ‘SYOLSAANI YL “OS LNSWLSSANI WAOTONATS YOd SASNYOLLY

d171W014 9 YSHOVaW ‘SLV1S ‘sduly ‘NaqqvHS

 

 

LSM. £661 WAONASD ATAO AHL AO FWALSNAL SV AADNAD
VITVG Ad ‘9107 “pl ANNE NO G14 ATITIN UAHLO GNV ALWAMOUd
LSM dO WAAONANL AON NOLLILAd AHL SSINSIC OL NOILOW
sSSALLLLNG UL AHL AO LYOddNS NI MV'T 4O WNGNVAOWAN

 

 

‘s}uapuodsey

‘0Z-- S30 ANVP pue ‘Oz-b S300 NHOfP ‘YsaSOUd

GIAVO ‘YSSONE GIONNV “ON! ‘SSOYNOSSU-SNVUL ‘OTT ‘HH ALINOA
YL MAN (O11 ‘| ALINOA YL MSN ‘O71 ‘SYOLSSAANI YL ‘ANVdWOO
LNAWLSAANI VAOTONATS 'YS9DN39 SIYV "YSODNSD ATO

-jsureBe-
‘JQUOHNIAd

‘LSNYL
€66l YSONAO ATHO Ou} JO 99}S8NY “Y3IONAO VITVC JO JaneW Ou} U]

 

 

MYOA MAN JO ALNNOD
MYOA MAN AO ALVLS SHL SO LYNOD SALVOONYNS

3/ZL00-800¢ ‘ON Alls
Case 1:19-cv-09365-AKH Document 1-14 Filed 10/09/19 Page 33 of 34

SURROGATE'S COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK

In The Matter of DALIA GENGER, Trustee of File No. 2008-0017/E
the ORLY GENGER 1993 TRUST,
Hon. Nora S. Anderson
Petitioner,

- against -

ORLY GENGER, ARIE GENGER,
GLENCLOVA INVESTMENT COMPANY,
TR INVESTORS, LLC, NEW TR EQUITY I,
LLC, NEW TR EQUITY II, LLC, TRANS-
RESOURCES, INC., ARNOLD BROSER,
DAVID BROSER, JOHN DOES 1-20, and
JANE DOES 1-20,

Respondents.

STATE OF NEW YORK )
) ss.:
COUNTY OF NEW YORK _)
Julie M. Thaxton, being duly sworn, deposes and says:
1. That deponent is over eighteen years of age, not a party to the action

and is employed by Skadden, Arps, Slate, Meagher & Flom LLP, Four Times Square,

New York, NY 10036.

2. That on the 6th day of February 2018, deponent served a true copy of

the

e Notice of Motion,

e Affirmation of John Boyle in Support of the TR Entities' Motion to Dismiss the
Petition For Turnover of Trust Property and Other Relief with the annexed
Exhibits A-L,

e Affirmation of Mark S. Hirsch in Support of Motion to Dismiss and
Case 1:19-cv-09365-AKH Document 1-14 Filed 10/09/19 Page 34 of 34

e Memorandum of Law in Support of the TR Entities’ Motion to Dismiss the
Petition for Turnover of Trust Property and Other Relief Filed on June 14,
2016, by Dalia Genger as Trustee of the Orly Genger 1993 Trust

by Federal Express, overnight delivery upon:

Arnold Broser
5371 Fisher Island Drive
Miami Beach, FL 33109

Arie Genger
17001 Collins Avenue
Sunny Isles Beach, FL 33160

Qube M- Shain

f Julie M. Thaxton
Sworn to before me this
6th day oF February 2018.

, CZ
Notary Public, State of New York

Reg. No. 01K06211943
Qualified in New York County
Commission Expires Sept. 23, 2021

  

 
